Citation Nr: 0912424	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  04-20 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The Board remanded the case to the RO in 
March 2006 and March 2007.


FINDING OF FACT

Hypertension was not manifest in service, is not related to 
any incident of service origin, and was not manifest to a 
degree of 10 percent within one year of service separation. 


CONCLUSION OF LAW

The criteria for service connection for hypertension are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied.  An October 2002 
letter to the Veteran addressed all three notice elements and 
was sent prior to the initial AOJ decision in this matter.  
The letter informed the Veteran of the evidence required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  That letter did 
not provide the notice required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006), regarding effective date or degree of 
disability.  However, such notice was provided to the Veteran 
in an April 2006 notice letter, and there was subsequent 
process.  Regardless, any deficiencies in VA's duties to 
notify the Veteran concerning effective date or degree of 
disability for the service connection claims are harmless, as 
service connection has been denied thus rendering moot any 
issues with respect to implementing an award. 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service and VA medical 
records and obtained a VA medical opinion in November 2008.  
VA has satisfied its assistance duties.

Service connection

The Veteran appeals the RO's January 2003 denial of service 
connection for hypertension.  He claims that it is a direct 
result of military duty.  He stated in May 2004 that he flew 
and had stressful situations in service, and is not 
overweight now and has never smoked.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hypertension may be presumed to have been incurred in service 
if it is manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service medical records reflect that the Veteran underwent 
blood pressure readings on numerous occasions.  A 
chronological record of medical care dated in October 1975 
shows that he had a blood pressure reading of 140/90, in 
August 1987 he had two blood pressure readings of 124/90 and 
138/96, in December 1988 he had a blood pressure reading of 
120/90, and in August 1990 he had a blood pressure reading of 
122/98.  It was noted in August 1990 that the Veteran had 
increased blood pressure during the visit.

Subsequent to service, a VA outpatient treatment records 
dated from April 2001 to November 2002 show that the veteran 
was treated intermittently for symptoms associated with 
hypertension.  It was noted that he was taking blood pressure 
medication.  In April 2001, it was also noted that he had a 
five year history of hypertension.  

Although there were some elevated blood pressure readings in 
service, hypertension was not diagnosed in service or 
reported on retirement examination in June 1990, when the 
veteran's blood pressure was 114/70.  None of the medical 
records show that the Veteran was diagnosed as having 
hypertension in service or within one year of separation.  

A diagnosis of hypertension is first reported in an April 
2001 VA medical record.  At that time, the Veteran was being 
seen by VA for the first time, reported that he had had 
hypertension for 5 years, and was requesting refills of 
medication.  

A VA medical opinion was obtained in November 2008.  The 
examiner stated that review of his past medical records from 
the 1970s to 1991 revealed isolated elevated blood pressure 
readings, with some of the elevated readings being at times 
when the Veteran had an upper respiratory infection or was 
taking decongestants.  He stated that the average blood 
pressure readings were 104-130/66-90 with isolated readings 
in February 1972 of 130/94 and in November 1972 of 124/88.  
The examiner noted that hypertension had not been diagnosed 
in service based on his review of records, and that the 
Veteran remained on flying status with his flight examination 
showing normal blood pressure.  No series of 5 blood 
pressures was noted to have been recorded at any time when 
the Veteran might have had a borderline situation for 
remaining on flying status.  The examiner indicated that the 
history in April 2001 would have dated the diagnosis of 
hypertension to 1996.  He noted that the Veteran's weight had 
been in the 160s to 170s in service, and that his weight in 
October 2001 was 192 and that it was now 209.  After review 
of the medical records, it was the examiner's opinion that 
the diagnosis of hypertension was made between 1993 and 1994.  
The examiner indicated that the Veteran had isolated blood 
pressure readings in service, associated with illnesses, and 
some when decongestants were used, with otherwise normal 
blood pressure readings on all the flight physicals, and no 
documentation stating hypertension as a diagnosis during 
service or any series of 5 readings recorded as a check of 
blood pressure.  The examiner's opinion was that it was less 
likely than not that the Veteran's hypertension had its onset 
during active service, based on a review of the records and 
exam.  The isolated readings during examinations in service 
were noted during medical illnesses, but no follow-up or 
repeat readings on different days with 5 consistent blood 
pressures were found as per diagnostic criteria in service.  
There is no competent medical evidence of record refuting 
this opinion.   

In sum, the preponderance of the evidence is against service 
connection for hypertension.  The evidence shows that 
hypertension was not manifest in service or to a degree of 10 
percent within one year of service discharge, and that it is 
unrelated to any incident of service origin.  The Veteran's 
own statements as to the onset and etiology of his 
hypertension are not competent, as he is a layperson.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  

Service connection for hypertension is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for hypertension is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


